 Case 3:21-cv-00267-JPG Document 10 Filed 03/19/21 Page 1 of 1 Page ID #42




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


ANTHONY LETROY BOYCE,
Plaintiff,

v.                                                              Case No. 21–CV–00267–JPG

MICHAEL DANIEL WALSH,
Defendant.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Anthony Letroy Boyce’s

Complaint against Defendant Michael Daniel Walsh is DISMISSED WITHOUT PREJUDICE.



Dated: Friday, March 19, 2021                     MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
